The foregoing opinion by BRADLEY, C., is adopted as the opinion of the court. All the judges concur. *Page 556 
                    ON MOTION FOR REHEARING.
It is not necessary to go into detail about the motion for rehearing in the instant case. We refer to and adopt, as applicable here, what is said on the motion for rehearing in the companion case of Vitale v. Duerbeck, 338 Mo. 556,96 S.W.2d 691, which opinion on the motion for rehearing in the companion case is handed down concurrently with the filing of this memorandum. The motion for rehearing should be overruled, and it is so ordered. Ferguson and Hyde, CC., concur.